29 So. 3d 446 (2010)
Norma QUINTANA, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellee.
No. 3D09-1444.
District Court of Appeal of Florida, Third District.
March 10, 2010.
Norma Quintana, in proper person.
M. Elaine Howard, Senior Attorney, Tallahassee, for appellee, Florida Unemployment Appeals Commission.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
SHEPHERD, J.
On October 24, 2008, a notice of determination, holding Norma Quintana was disqualified from receiving benefits and was overpaid in excess of seven hundred dollars, was mailed to the claimant with instructions for taking a timely appeal from agency action. Since the appeal was not filed until January 12, 2009, well beyond the twenty-day statutory time limit, it was dismissed by the appeals referee. The Unemployment Appeals Commission affirmed. As nothing in the record supports a finding that the claimant's notice was not provided to her in a timely manner, and Florida law does not permit good cause exceptions to the dismissal rule, we are bound to affirm the order of the Appeals Commission below. See Robinson v. Sun Bank & Trust Co., 685 So. 2d 1325 (Fla. 2d DCA 1996); Riegler v. Unemployment Appeals Commission, 633 So. 2d 1182 (Fla. 4th DCA 1994); Leon v. Unemployment Appeals Commission, 476 So. 2d 761 (Fla. 3d DCA 1985).
Affirmed.